*2The opinion of the court was delivered by
Scott, J.
This was an action upon a promissory note, and from the verdict and judgment thereon against him the defendant appeals. The defense was, that the note had been materially altered after its execution and delivery by the insertion of the word fifty in a space left in the printed form used for the insertion of an attorney’s fee. The insertion of this word made it appear as though an attorney’s fee of fifty dollars had been stipulated in case suit was brought to enforce collection of the note. The jury found for the plaintiff for the amount of the principal and interest only, and the court in rendering judgment thereon added the sum of fifty dollars thereto as an attorney’s fee. The instructions given to the jury are not in the record. The respondent contends that they were not instructed to include the attorney’s fee in their verdict if they found for the plaintiff. Whatever the fact may be with regard to this, it appears from the standpoint of the appellant that the defense was that there could be no recovery upon the note if the same had been altered as claimed. The charge of the court not being in the record, it will be presumed that the question as to the alteration of the note was submitted to the jury according to this contention, and with proper instructions, and, as it appears that this was the only defense relied upon, and as the amount of the verdict for the principal and interest depended upon mere computation, in finding for the plaintiff, the jury must have found that the note had not been altered, as to which the evidence was conflicting.
The jury not having been instructed to include the amount of the attorney’s fee in their verdict, and we are bound to presume that they were not under the cir*3cumstances to support the judgment, and it being a stipulated sum, as to which there could be no controversy if inserted before the execution of the note, there was no error upon the part of the court in rendering judgment therefor in addition to the amount of the verdict. Yakima National Bank v. Knipe, 6 Wash. 348 (33 Pac. 834.)
Judgment affirmed.
Hoyt, C. J., and Dunbar, Gordon and Anders, JJ., concur.